Title: John Quincy Adams to Abigail Adams, 4 May 1798
From: Adams, John Quincy
To: Adams, Abigail


          
            My dear Mother.
            Berlin 4 May. 1798.
          
          I have a day or two since received your favour of 10. Feby: by which I perceive that my last Letters from London, had reached you, though I know not what was the fate of several that preceded them, and none of those which I wrote from this place had come to hand. I have not however since my arrival here been altogether negligent, and I hope that before this time you have received the proofs of it.— I have always endeavoured not only to make my correspondence frequent but as expeditious in the conveyance as possible. For this however I have never been well situated, and at this time am worse so than ever. The circumstances of the times too render an unusual degree of caution necessary.— I propose for the future not to sign my letters as you will know very well from whom they come: nor to name any date of the place except in case of removal.
          My wife has received letters from her mother and brother of 19. January, the latest we have from America, excepting this last of

your’s. She is now thanks to God, in good health, as well as my brother.
          It is probable that before this letter can reach you, Mr: Marshall will have returned home. Genl: Pinckney would have done the same, but for the illness of his daughter, which has induced him to go to the South of France, where he has a permission to remain only one hundred days. Mr: Gerry stays behind alone!— It would not perhaps become me to give all my sentiments upon this extraordinary measure, as I have not heard from himself upon what grounds he thought it justifiable.— Of this however I am confident. He will gain nothing for his Country by staying. There is not a Nation upon Earth with which France has chosen to differ, but she has degraded and oppressed in making arrangements of settlement.— She has indeed deeply injured her enemies, but she has utterly and irretrievably ruined her friends.— If Mr: G stays to put his hand to such a Treaty as was forced upon the Batavian and Cisalpine Republics, or to subscribe to such terms, as the unhappy Swiss have been compelled to submit to, he stays to the unspeakable misfortune of the American Union; if it is only to protract an unavoidable rupture untill the time shall exactly suit the Directory, and to keep the United States in that state of listless impotence, which will soon make them the fable of Europe, they will have little reason to be satisfied with his obsequiousness to their implacable enemies.— One thing in my own mind is clear as a midday Sun.— Under the present Rulers of France, no settlement of our affairs there consistent with our national honour and safety can be made. Mr: G. ought long since to have been unequivocally certain of the same thing; and if he was, he is much to blame for such a desertion of his colleagues, and for throwing out such a new apple of discord in the midst of his countrymen, the People of America.— The policy of temporising, will not answer with men of such character as those with whom he has to deal. It was tried by Venice, by Genoa, by Geneva, but most especially by the Swiss Republics— They trusted to professions of friendship, and gave up one point of controversy after another, without making adequate preparations for defence, until the enemy was at their very gates.— What has been the consequence: they were left only the option of accepting a Constitution made for them at Paris simply without alteration or amendment, or of defending their Independence by force of arms.— They fought, but it was too late— Their antagonist had palsied all their strength by division, and to complete the conquest had only to butcher some thousands of their

People.— The victory has been followed by every species of tyranny, of depredation and oppression. The only free and happy Country in Europe, has been turned into a field of desolation, wretchedness and servitude slavery, forced to take the mockery of a Constitution made for them at Paris, and to hymn the deadly gloom of their servitude as the new dawn of their freedom.— After such an example as this, a Citizen of a free Republic, who places any sort of dependence upon the generosity or Justice of France must be the veriest dupe on Earth, and cannot even claim the privilege of ignorance or stupidity.
          The expedition against England which has so long been threatened, is yet unattempted, and by many People it is yet a doubt whether it ever will be. You will see much in the public Papers about a great armament upon the mediterranean, principally at Toulon, and the numerous conjectures as to its destination.— Egypt, Greece, Sicily, or Portugal.— General Buonaparte who has been appointed to the supreme command of all the forces both by Land and sea, employed against England is said now to be gone to embark at Toulon, and his wife goes with him.— Toulon is by no means in the direct way towards England, and so they say that Buonaparte and his army are going to Egypt; to cut a canal between the mediterranean and the red sea. Then to march over land and attack the british settlements in India— But extravagant as the undertakings of the french Republicans are, this report is ridiculous.— Others say that the object is to reestablish the Grecian Republics; this would easily be effected, but in that Country there is little plunder, and therefore few inducements for the great Nation to carry its fraternity to them. The island of Sicily or Portugal may be more inviting. But time only can decide.
          Since the definitive Peace between Austria and France, the Directory had sent General Bernadotte as their Ambassador to Vienna.— On the 13th: of last month, he fixed a three coloured flag in the balcony of his house.— The People of Vienna were not accustomed to such a sight— A large crowd of People gathered round the house and insisted upon its being taken away. Upon the refusal of the Minister, they pulled down the flag and burnt it in the street, broke the windows of the house; broke into it, and destroyed the furniture and carriages of the Ambassador. It was several hours before a large body of troops could disperse the mob. Two days after, Bernadotte left Vienna, and is now waiting for further orders from his Government, at Rastadt.
          In England every preparation has been making to meet the case of an invasion, and it is generally wished by the friends of the

Government that the attempt may be made. Several members of the opposition in Parliament have declared their determination to give all their support to the Ministry upon this occasion; the overpowering influence of the public opinion appears to have forced this measure upon them. The Habeas Corpus act is suspended, and great numbers of suspected persons have been imprisoned. Several are now upon trial for treason. All Ireland has been declared in a state of rebellion and put under martial Law.— But you will undoubtedly have English-news, more directly from that Country, than I can give them you, at this distance.
          This Country is in a state of perfect apparent tranquility, though rumours of approaching War are freely circulated.— I believe them unfounded. There is an army of two hundred thousand Men, always on foot here, and they are now ready to march at a week’s warning.
          I have written to you heretofore, how much of our time was indispensably engrossed by the necessity of frequenting the continual rounds of Court company. This inconvenience is now over for this Season, and we are left as much to ourselves as we desire. The king and queen are at Potsdam, about twenty of our miles from this City, and will not return to reside here untill the Winter.— The king is to go on the 25th: of this month for Prussia (here you know, is the electorate of Brandenburg) to receive what is called the homage of his subjects there. He is to return here for the same ceremony by the last of June, and spends the remainder of the Summer at Charlottenburg, about three miles from Berlin.
          I wrote you some time ago, proposing a mode whereby I could place in safety my library, which is now at Lisbon, causing me constant expence for storage; I cannot send for it to come here, for the voyage would be as long and more dangerous than to America; and by the time of its arrival I should have to pack it off again.
          Mr: Pitcairn is now at Hamburg, and you may safely direct to him any Letters for me, which upon receiving, he can forward by the Post every day. You can also enclose letters for me under cover to Mr: Bourne at Amsterdam from whence the Post is only five days coming here. I will thank you to mention this circumstance to my brother Charles from whom I have not heard these many months.
          I am your ever affectionate Son.
        